Case 1:19-cv-05894-LGS Document 48 Filed 12/06/19 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Tummpike
Sy osset, New York 11791
(718) 261-4900

December 6", 2019

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York

40 Foley Square - courtroom 1106
New York, New York 10007

Re: Antolini vs. 75 & 81 Orchard Associates LLC et al
Case No.: 1:19-cv-05894-LGS

Dear Judge Schofield,

To remind the Court, respectfully, | represent Mr. Antolini. Up until this past
Tuesday, December 3, 2019 | was unable to continue to prosecute Mr. Antolini’s
lawsuit. That condition has been removed by order of Judge Moses. [DE 5]

That was the only reason that | suggested and agreed to dismissing his case,
which you so graciously allowed for, without prejudice.

| therefore ask the Court to rescind its Order of December 2, 2019 so that | can
continue to prosecute Mr. Antolin’s lawsuit to trial.

  

tuart H. Finkelstein

SHF/tc
To all counsel of record via Pacer
